Order and judgment unanimously affirmed without costs. Memorandum: Plaintiff Ronald Callea was removing tree limbs that interfered with a high voltage power line when he fell from the tree and sustained serious injuries. The work being performed by him was not “ ‘necessary and incidental to or an integral part’ of a protected activity involving a building or structure under Labor Law § 240 (1)” (McGregor v Bravo, 251 AD2d 1002, 1003). (Appeal from Order and Judgment of Supreme Court, Erie County, Whelan, J. — Summary Judgment.) Present — Denman, P. J., Pine, Wisner, Balio and Fallon, JJ.